Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 12-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claim 1, the prior art fails to teach or disclose 
an LED support structure defining a first surface with LEDs theron;
an elongate reflective member extending outwardly from the LED support structure beyond the plurality of LED devices; and a reflective element attached to an end of the elongate reflective member opposite the first surface, wherein at least one of the reflective element and the support structure is connected to the elongate reflective member such that a portion of the waveguide is captured between the reflective element and the LED support structure.

As for claim 9
LED support structure for use with a waveguide having in a cavity in a waveguide having:
a first cap assembly configured to be mounted to a first surface of the waveguide comprised of: a base member; a LED mounting member extending from the base member; and at least one LED mounted on an 
 a second cap assembly comprising an at least partially reflective surface positioned to receive light emitted into the cavity; a fastener engageable with the first cap assembly and the second cap assembly such that the waveguide is captured between the first cap assembly and the second cap assembly.
As for claim 14, the prior art fails to teach or disclose 
a waveguide made of optically transmissive material suspended distal to a mounting element having a first surface proximal to the mounting element, a second surface distal to the mounting element
at least one cavity a plurality of cavities extending into the waveguide from the first surface to the second surface; and at least one a plurality of LED components component connected to a first bar assembly, said plurality of at least one LED components being arranged to emit light into the plurality of cavities, wherein the first bar assembly is mounted adjacent with the first surface of the waveguide.
As for claim 21, previously indicated allowable subject matter (see previous Office action) has been placed into independent claim form.
The closest prior art found was Bergman US 2010/0110673. Bergman discloses a suspended waveguide structure with an LED supporting member that is similar to the instant invention (see Figure 4), which clamps a waveguide between two components.  The prior art differs essentially from this and the closest previously found reference, 
For example in claim 1, the support structure having a reflective member extending outwardly beyond the plurality of LED devices, and the limitations regarding capturing the waveguide (see the last three lines of claim 1). 
Claim 9, the specifics of the first and second cap, the partially reflective surface, and fastener its relationship place claim 9 in condition for allowance. 
Claim 12, the added limitations regarding the LED components being arranged to emit light into a plurality of cavities and the first bar being mounted adjacent the first surface of the waveguide read over the previous interpretation of Harbers US 2009/0103293.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875